Citation Nr: 1727015	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement.

2.  Entitlement to a rating in excess of 30 percent for status post total left knee replacement.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1980 and from May 1982 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2016 statement, the Veteran identified relevant treatment records from Atlantic Orthopedics.  These records have not been associated with the claims file.  VA should attempt to obtain these records upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Veteran stated in his hearing testimony that he missed a significant amount of work during the rating period on appeal because of his knee disabilities.  Upon remand, an attempt should be made to request records related to the Veteran's medical leave for his knee disabilities from his former employer, L. Correctional Center.  This employer should also be asked to fill out a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, related to the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request records from Atlantic Orthopedics, which is referenced in a June 2016 statement sent via the Veteran's congressperson.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

2.  After obtaining any necessary releases, contact L. Correctional Center, the employer identified by the Veteran in his hearing testimony.  Ask that L. Correctional Center return a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, regarding the Veteran's employment, and request any information regarding medical leave associated with the Veteran's knee disabilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




